                 Case 1:19-cr-00012 Document 2 Filed 09/30/19 Page 1 of 4




    SHAWN N. ANDERSON                                                               ^®
    United States Attorney                                                    Dilthct Cwrt
    GARTH R. BACKE
    Assistant United States Attorney
    P.O. Box 500377                                                         S£? 3 0 2019
    Horiguchi Building, Third Floor
    Saipan, MP 96950                                                                 Madan« Island
    TEL: (670)236-2980
    FAX: (670)236-2985

    Attorneys for the United States of America

                          IN THE UNITED STATES DISTRICT COURT
                             EGR THE NORTHERN MARIANA ISLANDS


    UNITED STATES OF AMEMCA,
                                                                    CR
                                                              Case No.
                                                                            19-00012

                  Plaintiff,

                          vs.                                    MOTION FOR ORDER OF
                                                                         DETENTION
    ERIC HAENER,

                  Defendant.



1          The United States hereby moves the Court to order Defendant's detention pending trial,

2   pursuant to Chapter 207 of Title 18, United States Code.

3      1. Eligibility. This case is eligible for a detention hearing because it involves:

4         [X]     a crime of violence; a violation of Section 1591 of Title 18, United States

5                 Code; or an offense listed in Section 2332b(g)(5)(B) of Title 18, United

6                 States Code, for which a maximum term of imprisonment of ten years or

7                 more is prescribed {see 18 U.S.C. § 3142(f)(1)(A));

8          1 1    an offense for which the maximum sentence is life imprisonment or death

9                 {see 18 U.S.C. § 3142(f)(1)(B));




                                                 Page 1 of4
                  Case 1:19-cr-00012 Document 2 Filed 09/30/19 Page 2 of 4




 1          r 1    an offense for which a maximum term ofimprisonment often years or more

 2                 is prescribed in the Controlled Substances Act, the Controlled Substances

 3                 Import and Export Act, and/or Chapter 705 of Title 46, United States Code

4                  (see 18 U.S.C. § 3142(f)(1)(C));

 5          r 1    a felony offense committed after Defendant has been convicted of two or

6                  more prior offenses described in 18 U.S.C. §§ 3142(f)(l)(A)-(C), or

 7                 comparable state or local offenses, or some combination thereof (see 18

 8                 U.S.C. § 3142(f)(1)(D));

9           r 1    a felony involving a minor victim (see 18 U.S.C. § 3142(f)(1)(E));

10          f]     a felony involving a possession or use ofa firearm or destructive device, as

11                 defined in Section 921 of Title 18, United States Code, or any other

12                 dangerous weapon (see id.);

13          r 1    a felony involving a failure to register under Section 2250 of Title 18,

14                 United States Code (see id.);

15         [X]     a serious risk that Defendant will flee (see 18 U.S.C. § 3142(f)(2)(A));

16         [X]     a serious risk that Defendant will obstruct or attempt to obstruct justice, or

17                 threaten, injure or intimidate, or attempt to threaten, injure or intimidate, a

18                 prospective witness or juror (see 18 U.S.C. § 3142(f)(2)(B)).

19          Rebuttable presumptions. There exist rebuttable presumptions that no condition or

20   combination of conditions will reasonably assure (1) Defendant's appearance as required and (2)

21   the safety of the commimity because there is probable cause to believe that Defendant has

22   committed:


23          r 1    an offense for which a maximum term ofimprisonment often years or more



                                                 Page 2 of4
                  Case 1:19-cr-00012 Document 2 Filed 09/30/19 Page 3 of 4




 1                  is prescribed in the Controlled Substances Act, the Controlled Substances

 2                  Import and Export Act, and/or Chapter 705 of Title 46, United States Code

 3                  {see 18 U.S.C. § 3142(e)(3)(A));

 4          [_]     an offense under Section 924(c), 956(a), or 2332b of Title 18, United States

 5                  Code {see 18 U.S.C. § 3142(e)(3)(B));

6           r 1     an offense listed in Section 2332b(g)(5)(B)of Title 18, United States Code,

 7                  for which a maximum term of imprisonment of 10 years or more is

 8                  prescribed {see 18 U.S.C. § 3142(e)(3)(C));

9           [_J     an offense under Chapter 77 of Title 18, United States Code, for which a

10                  maximum term of imprisonment of 20 years or more is prescribed {see 18

11                  U.S.C. § 3142(e)(3)(D));

12          U       an offense involving a minor victim under an applicable section or sections

13                  of Title 18, United States Code {see 18 U.S.C. § 3142(e)(3)(E)).

14      2. Reason(s)for detention. The Court should detain Defendant because there exists no

15   condition, or combination of conditions, of release that willreasonably assure:

16          [X]     Defendant's appearance as required {see 18 U.S.C. § 3142(e)); and/or

17          [X]    the safety of any other person and the community {see id.).

18          u       These reasons are in force because ofthe rebuttable presumptions discussed

19                 above {see 18 U.S.C. § 3142(e)(3)).

20      3. Timing ofhearing. The United States asks that the detention hearing take place:

21          [_]     at Defendant's first appearance {see 18 U.S.C. § 3142(f));

22          [X]     after a continuance of 3 days {see id.-, see also United States v. Lee, 783

23                  F.2d 92, 93-94 (7th Cir. 1986) (calling three-day continuance on



                                                 Page 3 of4
                 Case 1:19-cr-00012 Document 2 Filed 09/30/19 Page 4 of 4




1                 Government's motion under Section 3142(f)"automatically available"));

2          r 1    at the time and date specified on the first page of this filing.

                                               "k "it "k
3


4          At the hearing on this motion, the United States may advance reasons for detention other

5   than those indicated above, as the case proceeds and new information becomes available.

           Respectfully submitted on September 30, 2019.

                                                           SHAWN N. ANDERSON
                                                           United Statej^ttomey


                                                   By:
                                                           GARTH R^BAGKE
                                                           Assistant United States Attomey




                                                 Page 4 of 4
